Title: From George Washington to William Shippen, Jr., 6 February 1777
From: Washington, George
To: Shippen, William Jr.



Dear Sir
Head Qurs Morristown February 6th 1777.

Finding the Small pox to be spreading much and fearing that no precaution can prevent it from running through the whole of our Army, I have determined that the troops shall be inoculated. This Expedient may be attended with some inconveniences and some disadvantages, but yet I trust in its consequences will have the most happy effects. Necessity not only authorizes but seems to require the measure, for should the disorder infect the Army in the natural way and rage with its usual virulence we should have more to dread from it than from the Sword of the Enemy. Under these circumstances I have directed Doctr Bond to prepare immediately for inoculating in this Quarter, keeping the matter as secret as possible, and request that you will without delay inoculate All the Continental Troops that are in philadelphia and those that shall come in as fast as they arrive. You will spare no pains to carry them through the disorder with the utmost expedition, and to have them cleansed from the infection when recovered, that they may proceed to Camp with as little injury as possible to the Country through which they pass. If the business is immediately begun and favoured with the common success, I would fain hope they will be soon fit for duty, and that in a short space of time we shall have an Army not subject to this the greatest of all calamities that can befall it when taken in the natural way.
